 


109 HR 3155 IH: National Board-Certified Teachers in Low-Performing Schools Act of 2005
U.S. House of Representatives
2005-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3155 
IN THE HOUSE OF REPRESENTATIVES 
 
June 30, 2005 
Mrs. Davis of California introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To establish a pilot program to encourage certification of teachers in low-income, low-performing public elementary and secondary schools by the National Board for Professional Teaching Standards, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the National Board-Certified Teachers in Low-Performing Schools Act of 2005. 
2.Pilot stipend incentive program for certification by the National Board for Professional Teaching Standards 
(a)Program authorizedThe Secretary of Education shall establish a 5-year pilot program under which Board-certified teachers in low-income, low-performing schools receive stipends under this section. The Secretary may provide stipends for up to 100 teachers annually under this section. The Secretary shall seek the cooperation and assistance of the National Board for Professional Teaching Standards in carrying out this section. 
(b)Annual base stipend requirementsA Board-certified teacher shall receive an annual base stipend of $5,000 under this section, for up to 4 years, if, for each year the teacher receives a stipend, the teacher— 
(1)is employed in a school that is a low-income, low-performing school in the first year the teacher receives the stipend; 
(2)acts as the resident facilitator for the school, including by— 
(A)conducting outreach among teachers who may seek to become, or are in the process of becoming, Board-certified (including by holding a minimum number of events or contacts within the faculty of the school); and 
(B)facilitating participation in a support program for teachers who are in the process of becoming Board-certified; and 
(3)serves as a liaison with the National Board for Professional Teaching Standards, to recommend ways to encourage teachers to aspire to receive Board certification. 
(c)Bonus stipendsA recipient of an annual base stipend under subsection (b) may receive a bonus stipend of $1,000 for each teacher who completes the process for becoming Board-certified at the school for which the recipient is the resident facilitator (even though such teacher may not necessarily become Board-certified at the completion of such process). 
(d)Report to CongressThe Secretary of Education shall submit to the Congress not earlier than the end of the fourth year, nor later than the end of the pilot program under this section, a report on the effectiveness of the program in increasing the number of Board-certified teachers in the low-income, low-performing schools in which the program’s stipend recipients teach, including any appropriate findings or recommendations. 
(e)DefinitionsIn this section: 
(1)The term Board-certified, with respect to a teacher, means certified by the National Board for Professional Teaching Standards. 
(2)The term low-income, low-performing school means a public elementary school or secondary school— 
(A)served by a local educational agency in which at least 50 percent of the students are counted under section 1124(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)); and 
(B)identified for school improvement, corrective action, or restructuring under section 1116(b) of such Act (20 U.S.C. 6316(b)). 
(3)The terms elementary school, secondary school, and local educational agency have the meanings given those terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
 
